Citation Nr: 9918462	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  93-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1974 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to a permanent 
and total disability rating for pension purposes.

In June 1995 this matter came before the Board and was 
remanded to the RO for further evidentiary development.  The 
case has now been returned to the Board for further appellate 
consideration.


REMAND

In the June 1995 Remand, the RO was directed to contact the 
Social Security Administration (SSA) and obtain all records 
pertaining to the veteran's award of disability benefits.  
The RO was directed to obtain current treatment records dated 
since 1992 from the Tampa VA medical center and to ask the 
veteran to identify other sources of recent medical treatment 
and obtain such records.  The RO was also directed to 
schedule the veteran for VA psychiatric and general medical 
examinations.  

The Board initially notes that in a March 1995 letter, the 
veteran notified the RO that his new address was 35449 East 
Michigan Avenue, Apt. D, Wayne, MI, 48184.  In a handwritten 
notation on the veteran's letter, the RO indicated that his 
address was updated as of March 14, 1995.  

In July 1995, following the Remand, the veteran was sent a 
letter, addressed to him at:  404 W. Kennedy Blvd., Suite 
212, Tampa, FL, 33606, requesting information regarding 
recent treatment for his disability.  The letter was 
eventually returned to the RO marked "return to sender" and 
"attempted not known".  In August 1995, VA examinations 
were canceled because the veteran failed to report.

Received in June 1997 were records from the SSA pertaining to 
the veteran's disability benefits.  These records also show 
that as of July 1996, his address of record with the SSA was:  
35449 E. Michigan Ave., Apt. D, Wayne, MI, 48184.  

In December 1998, the RO sent another letter to the veteran 
at:  404 W. Kennedy Blvd., Suite 212, Tampa, FL, 33606, 
notifying him that he had failed to report for a VA 
examination in August 1995, and providing him a number to 
call if he wished to be scheduled for another VA examination.  
This letter was returned marked "unknown address".  The 
record reflects that the RO resent the letter to another 
address of record:  3912 W. LaSalle, Tampa, FL, 33607.  No 
response from the veteran was received, and the record 
reflects that letter was not returned to the RO.

The consequences are significant for failing to report for a 
scheduled VA examination.  Pursuant to 38 C.F.R. 
§ 3.655(a),(b), when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original claim for benefits other than compensation, the 
claim shall be denied.  Although it is unclear whether the 
veteran currently resides at the address in Michigan, and 
there has been no correspondence from him since March 1995, 
neither is there anything in the file to indicate that he had 
actual notice of the scheduled VA examinations.  Moreover, 
the RO has not sent any correspondence to him at the Michigan 
address.  A review of the claims file appears to show that 
this is the last known address for the veteran.  Under the 
circumstances, another attempt should be made to develop the 
evidence in this case. 

Additionally, as noted in the prior Remand, the Court has 
provided specific analytical criteria for the VA to follow in 
adjudicating a claim for a permanent and total disability 
rating for pension purposes.  These criteria are set forth in 
several Court decisions.  Talley v. Derwinski, 2 Vet. App. 
282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  The RO should 
apply these criteria to the veteran's pension claim.

The Board also notes that in the July 1998 RO rating action, 
the veteran's schizophrenia was assigned a 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9203.  
Since the veteran initially filed this claim in 1992, the 
psychiatric rating criteria of the VA Schedule for Rating 
Disabilities were revised, with the effective date being 
November 7, 1998.  In this case, the change in rating 
criteria may affect the basis upon which an evaluation is 
assigned for the veteran's schizophrenia, and in turn affect 
the determination of entitlement to non-service- connected 
pension benefits.  Hence, both the old and the new rating 
criteria should be applied to the veteran's case.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
veteran at:  35449 East Michigan Avenue, 
Apt. D, Wayne, MI, 48184, to determine 
whether this may be his current address.   
The RO should request the veteran to 
prepare a detailed list (names, 
addresses, dates) of all medical 
providers (VA and non-VA) who have 
treated or examined him for any of his 
disabilities since 1992.  The RO should 
directly contact all identified sources 
and obtain copies of all related medical 
records, not already on file, following 
the procedures of 38 C.F.R. § 3.159.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
scheduled for VA psychiatric and general 
medical examinations to ascertain the 
nature and severity of all disabilities 
related to his claim for VA pension 
benefits.  Notification of the 
examination should be sent to the veteran 
at the above mentioned address and a copy 
of the notification letter should be 
placed in the claims folder.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations.  Based on current findings 
and the historical evidence, the 
examiners should offer an opinion on the 
degree of industrial and social 
impairment due to the veteran's 
disabilities.  The psychiatric examiner 
should complete a multiaxial diagnosis, 
identifying all current psychiatric 
disorders.  The psychiatric examiner 
should also assign a Global Assessment of 
Functioning (GAF) and explain what the 
assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate action should be 
taken.

4.  The RO should then review the claim 
for a permanent and total disability 
rating for pension purposes, considering 
the criteria discussed in the cited Court 
decisions.  In brief, if there is new 
evidence obtained, either records or VA 
examination reports, the RO should make a 
new rating decision which clearly 
identifies each disability and assigns a 
specific percentage rating for each 
disability under a specific diagnostic 
code; and the RO should apply both the 
objective ("average person") and 
subjective ("unemployability") tests 
when deciding whether the veteran is 
permanently and totally disabled.  This 
review should include application of the 
revised psychiatric rating criteria.  If 
the veteran fails to report for the 
scheduled examinations, the RO should 
give consideration to this case under the 
provisions of 38 C.F.R. § 3.655(b).

5.  If the decision remains adverse to 
the veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


